Citation Nr: 0025347	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to extension of a temporary total disability 
rating for a period of convalescence beyond September 30, 
1998, pursuant to the provisions of 38 C.F.R. § 4.30 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
November 1976.

This matter arises from a February 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The veteran underwent an arthroscopy of the left knee 
with removal of a posteromedial loose body on January 9, 
1998; he then returned to work in May of that year.

2.  In August 1998, a private physician indicated that the 
physical restrictions imposed upon the veteran by his left 
knee were the result of advanced degenerative arthritis and a 
chronic anterior cruciate ligament tear.

3.  Arthroscopic surgery performed on the veteran's left knee 
on January 9, 1998 did not require a period of convalescence 
beyond September 30, 1998.



CONCLUSION OF LAW

An extension of a temporary total disability evaluation for 
convalescence beyond September 30, 1998, is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that arthroscopic surgery performed on 
his left knee on January 9, 1998, warrants a temporary total 
disability evaluation pursuant to the provisions of 38 C.F.R. 
§ 4.30 beyond September 30, 1998.  In support, he asserts 
that he can only work 2 to 4 hours per day, and requires 
ongoing physical therapy for his service-connected left knee 
disability.

A total disability rating will be assigned without regard to 
other provisions of [38 C.F.R. Part 4] when it is established 
by a report at hospital discharge that surgery necessitated 
at least one month of convalescence.  See 38 C.F.R. 
§ 4.30(a)(1).  In such cases, the total disability rating may 
be continued for a period of 1 to 3 months from the first day 
of the month following such hospital discharge.  Id.   In 
addition, extensions of 1 to 3 months beyond the initial 3 
months may be made, as may extensions of 1 to 6 months beyond 
the initial 6-month period.  Ibid. at (b).  It is within the 
foregoing context that the veteran's claim must be evaluated.

The facts in this case are as follows.  The veteran sustained 
a torn medial meniscus in his left knee while in service in 
February 1975.  Immediately following military service, a VA 
physical examination revealed that the veteran's left knee 
had normal contour and alignment, and that the veteran 
reported no tenderness or swelling.  Range of motion was 
within normal limits, and no crepitus was noted.


However, during the following years, the veteran's service-
connected left knee disability increased in severity.  The 
veteran underwent surgery of the medial compartment of the 
left knee in February 1996.  In November of that year, his 
private physician observed that because of multiple surgeries 
in the area of the veteran's left knee, some of the overall 
tibial height had been lost.  This caused the fibular head to 
be at or above the level of the left knee joint, and to be 
symptomatic along the iliotibial band.  Additionally, because 
of nonunion and prior osteotomy, the left tibial tubercle 
became much less prominent, resulting in a recurvatum 
deformity of the proximal tibia.  Gross instability of the 
left knee was observed.

The veteran then underwent arthroscopic surgery of the left 
knee on January 9, 1998.  At that time, the veteran 
complained of periodic episodes of locking of the left knee 
joint.  In addition to severe chondrosis, no anterior 
cruciate ligament could be identified.  During surgery, a 
loose body was removed from the posteromedial region of the 
knee.  Following surgery, the veteran's attending physician 
estimated that he could return to work in May 1998.

In August 1998, the veteran's treating physician briefly 
summarized treatment furnished the veteran for his left knee 
since 1991.  He stated that the veteran had a course of 
rehabilitation following the arthroscopy performed on January 
9, 1998, but that the veteran continued to have discomfort in 
the left knee joint.  The physician went on to state that it 
was his impression that the veteran had advanced degenerative 
arthritis within the left knee, along with a chronic anterior 
cruciate ligament tear.  He stated that he believed that it 
was in the veteran's best interest to avoid prolonged 
standing, walking or vigorous physical activity.  During July 
1999, the same physician stated that the veteran had advanced 
arthrosis within the left knee joint, that he essentially had 
bone-on-bone arthritic changes in the medial compartment of 
the left knee, and that he had significant changes in the 
lateral compartment, as well as the patellofemoral joint.  
The physician then stated that due 

to the fact that the veteran "has advanced arthritic change 
[sic] in his knee, I have placed him on work restrictions 
which include no prolonged standing or walking."

The RO evaluated the foregoing, and awarded the veteran a 
total disability rating for his left knee pursuant to the 
provisions of 38 C.F.R. § 4.30 through September 30, 1998.

The question to be answered is whether an extension of a 
temporary total disability evaluation beyond September 30, 
1998, should be granted based upon a need for convalescence 
as a result of surgery performed on January 9, 1998.  As 
noted previously, a total disability rating will be assigned 
when surgery for a service-connected disability warrants 
convalescence.  The evidence of record does not indicate that 
the surgery performed on January 9, 1998, warranted a period 
of convalescence beyond that already granted by the RO.  The 
veteran's private physician has indicated that the veteran's 
work limitations are the result of advanced degenerative 
arthritis within the left knee joint, along with a chronic 
anterior cruciate ligament tear.  As noted previously, 
surgery performed on January 9, 1998, was in the nature of 
arthroscopy that resulted in removal of a loose body from the 
left knee compartment.  Nowhere in the record is there an 
indication that either the arthroscopic surgery itself or the 
removal of the loose body during the January 9, 1998, surgery 
has resulted in the symptomatology currently experienced by 
the veteran, and claimed as the basis for a continuation of a 
temporary total rating.  In effect, the record indicates that 
the current symptomatology associated with the veteran's left 
knee is the culmination of a longstanding degenerative 
process.  The Board notes that the current symptomatology 
associated with the veteran's left knee was fully addressed 
by the RO when it confirmed the 30 percent schedular 
evaluation assigned for this disability following the 
termination of the period of convalescence in question on 
October 1, 1998.   

Absent evidence that current symptomatology is the result of 
the arthroscopic 

surgery that the veteran underwent on January 9, 1998, the 
Board finds no reasonable basis upon which to predicate a 
grant of the benefit sought.  In this regard, the evidence 
pro and con is not in relative equipoise; on the contrary, 
there is no evidence to support the veteran's contentions.  
As such, the preponderance of the evidence is against the 
claim and the provisions of 38 U.S.C.A. § 510(b) are not 
applicable.


ORDER

Entitlement to an extension of a temporary total convalescent 
rating pursuant to 38 C.F.R. § 4.30, beyond September 30, 
1998, is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals




 

